Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Luis Cortina, Appellant                               Appeal from the 158th District Court of
                                                      Denton County, Texas (Tr. Ct. No. F-2012-
No. 06-13-00084-CR         v.                         1740-B).    Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Luis Cortina, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 11, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk